                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

BEVERLY RUTH HARE,                                )
                                                  )
        Plaintiff,                                )
                                                  )
vs.                                               )   Civil Action No. 20-00304-KD-MU
                                                  )
WAL-MART STORES EAST LP, et al.,                  )
                                                  )
        Defendants.                               )

                                            ORDER

       This action is before the Court on notice of settlement from United States Magistrate

Judge P. Bradley Murray. This action was set for a settlement conference on July 12, 2021.

However, the parties notified Judge Murray that the action had settled but additional time was

necessary to finalize the settlement agreement.

       Accordingly, this action is DISMISSED with prejudice subject to the right of either

party to reinstate the action within thirty (30) days of the date of this Order should the

settlement agreement not be finalized.

       Each party shall bear their own costs unless agreed otherwise in the settlement

agreement.

       DONE and ORDERED this 12th day of July 2021.



                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
